Citation Nr: 1137645	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left arm tendonitis.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and obsessive compulsive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had at least three periods of active service: from November 1983 to March 1984, from September 2001 to May 2003, and from July 2006 to February 2007.  In between his periods of active service, the Veteran served with Kentucky National Guard units, including the Kentucky Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2008 and February 2010 by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

In his May 2010 Notice of Disagreement and again in January 2011, the Veteran requested an increased rating for his service-connected venous insufficiency of the right lower extremity; no rating decision has yet been issued for this claim.  Thus, the issue of entitlement to an increased rating for venous insufficiency of the right leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not indicate that the Veteran's left arm tendonitis is causally related to his active service or to any incident therein.  

2.  There is no credible evidence that the Veteran suffered from sleep apnea during his active service, and there is no competent evidence linking his current condition to his active service.  

3.  The competent evidence of record does not indicate that the Veteran's current psychiatric disorders manifested during service or are related to any period of active service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left arm tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Left Arm Tendonitis

The Veteran contends that he currently suffers from left arm tendonitis, a condition which he believes is related to a November 2001 fracture of his left wrist.  For the reasons that follow, his claim shall be denied.  

First, the Board notes that the Veteran does currently suffer from a left arm condition.  In April 2006, Raymond Shea, MD diagnosed the Veteran as suffering from tendonitis of the left elbow.  A June 2006 MRI revealed the Veteran to be suffering from mild common extensor tendinopathy, a mild injury of the proximal flexor digitorum superficialis muscle fibers, and possible mild ulnar neuritis.  A July 2009 VA examination diagnosed the Veteran as suffering from left arm extensor tendinopathy, ulnar neuropathy, and an injury to the proximal flexor digitorum superficialis muscle.  

The Board also acknowledges that the Veteran suffered a left arm injury during one of his active service periods.  A review of the Veteran's service treatment records reveals that he injured his left wrist in November 2001 when he was struck by a baton.  Following the incident, the Veteran complained of tenderness at the area of his distal radius.  A November 14, 2001 VA treatment record noted that the Veteran's left upper extremity was tender with range of motion or direct pressure on the distal radius.  His motor sensory pulses were intact, and no other injury was noted.  An x-ray revealed a questionable subtle fracture of the distal radius.  He was put into a cast for two weeks.  When his cast was removed, his distal radius remained tender to palpation, but there was no swelling and his sensation was intact.  He was given a splint and ordered to light duty.  A December 2001 record noted that the Veteran had no swelling in his left wrist, and his neurovascularity was intact.  A January 2002 record noted that the Veteran was doing well, and an x-ray showed no fracture.  He was allowed to return to full duty.  The Veteran does not contend that his current condition is related to anything other than this injury.  

The Veteran's claim fails, however, because the medical evidence of record fails to link the Veteran's current left arm condition to any period of active service or to any incident therein.  The examiner from the Veteran's July 2009 VA examination concluded that the Veteran's left arm condition is less likely as not caused by or a result of his in-service wrist fracture.  The examiner wrote that the Veteran's current diagnoses are not likely to result from a distal radial facture caused by a baton impact.  The examiner noted that the in-service injury did not result in a ligament strain, sprain, tear, or other twisting type trauma to his left upper extremity that would account for his current diagnoses.  The examiner further noted that the Veteran underwent a VA examination in September 2004, and that no disability was then noted.  The examiner stated that it was not likely that a left arm condition could have started after that date and still be related to an earlier injury.  The examiner finally noted that the Veteran's left arm was injured in a motor vehicle accident in 2006.  For all these reasons, the examiner concluded that the Veteran's left arm condition is less likely than not a result of his in-service wrist fracture.  

None of the other medical evidence in the claims file provides an etiology for the Veteran's left arm tendonitis.  In a June 2006 record, Dr. Shea stated that the Veteran's elbow problem predated his March 2006 motor vehicle accident and was not caused by that accident.  Dr. Shea did not, however, link the Veteran's tendonitis to the Veteran's in-service wrist fracture or to his active service in general. 

The Veteran contends that his current left arm conditions are related to his in-service wrist fracture.  In his May 2008 Notice of Disagreement, the Veteran stated that he suffered from constant pain in his left arm since his in-service injury, a contention that he reiterated in a May 2009 letter.  In his March 2011 Travel Board hearing, the Veteran again stated that he was struck by a baton and that his current left arm conditions are related to this injury.  

The Board, however, does not find the Veteran to be competent to connect his current conditions to his active service, nor does the Board find his account to be credible.  

With respect to the issue of competency, the Board acknowledges that the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  That being said, both the specific diagnosis of the Veteran's left arm conditions and their medical etiology are outside the realm of lay observation.  The Veteran is thus not competent to offer his opinions as to these issues.  

Further, though the Veteran states that he has suffered from constant left arm pain since his in-service wrist fracture, his claim is belied by the record.  The Veteran initially filed a claim for service connection for residuals of his left wrist fracture in August 2003.  He underwent a VA examination in September 2004.  In that examination, the Veteran stated that he fractured his left wrist; he also stated that he had no complications from the fracture, and that at the time of his examination, he was not suffering from pain, residual disability, paresthesias, redness, warmth, or problems with his range of motion in his left arm.  Upon examination, the examiner noted that the Veteran had full range of motion in his wrist that was unchanged by repetitive use.  X-rays performed at that time noted no osseous or articular abnormalities; his left wrist was described as "normal."  Given that the Veteran himself characterized his left wrist as not being painful and that the examiner did not find the Veteran to be suffering from any left arm pathology at that time, the Board finds his report of suffering from constant pain not to be credible.  

Importantly, this same lack of credibility regarding post-service pain precludes any finding of service connection based on a continuity of symptomatology.  Also, since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not at issue.  

In summary, the Board finds that though the Veteran currently suffers from left arm tendonitis and suffered an in-service wrist injury, the most probative evidence of record does not indicate that his current condition is related to his active service.  Accordingly, the Board concludes that service connection for left arm tendonitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Obstructive Sleep Apnea

The Veteran also seeks service connection for obstructive sleep apnea.  For the reasons that follow, his claim must be denied.

First, the Board acknowledges that the Veteran currently suffers from obstructive sleep apnea.  An August 2009 VA pulmonary sleep study diagnosed the Veteran as suffering from obstructive sleep apnea.  This diagnosis was confirmed in the Veteran's September 2009 VA respiratory examination.

There is, however, no credible evidence that the Veteran suffered from sleep apnea during any period of his active service.  The Veteran's service treatment records are silent for any complaints of or treatment for sleep apnea or other sleeping problems.  As noted below, records from the Veteran's final period of service are unavailable.  In January 2010, however, the Veteran stated that he received no treatment during this period.  

The Veteran himself has contended that he began suffering from sleep apnea during his active service.  As the symptoms of sleep apnea are susceptible to lay observation, the Veteran is competent to state when his symptoms began.  The Board, however, does not find his statements to be credible.  In his August 2009 sleep study, the Veteran stated that he had difficulty sleeping since returning from Iraq in 2005 (there is no record that the Veteran was on active service in 2005 or that he was deployed to Iraq at that time).  In a June 2010 letter, the Veteran stated that following his deployments, he could not fall asleep and, upon falling asleep, could only sleep for a few minutes at a time.  In his September 2009 VA examination, the Veteran placed the date of onset of his sleep apnea in the early 2000s.  In his March 2011 Travel Board hearing, the Veteran stated that he began suffering from sleep problems in 2001.  

Though the Veteran is competent to describe the date of onset of his sleep apnea, given the inconsistencies in his statements, the Board cannot find his descriptions to be credible.  As the Board does not find this evidence to be credible, and as there is no indication in his service treatment records that he suffered from this condition, the Board finds no evidence that the Veteran suffered from sleep apnea during his active service.  

Further, there is no evidence that the Veteran's current sleep apnea is causally related to his active service.  In his September 2009 VA examination, the examiner stated that he could not state whether the Veteran's condition is linked to his active service without resorting to speculation.  He stated that there was no clinical evidence of the Veteran suffering from this condition during his active service.  The examiner stated that it may be possible for the Veteran to have been suffering from this condition during his active service, but at the same time he stated that there is no way to test for the onset of sleep apnea.  Accordingly, the examiner concluded that he could not form an opinion without resorting to mere speculation.  

The Court of Appeals for Veterans Claims recently provided guidance regarding medical opinions that state that the examiner cannot resolve a question without resorting to mere speculation in Jones v. Shinseki, 23 Vet. App. 382 (2010).  While it did not close the door on accepting such opinions, the Court wrote that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390. Such an opinion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  Finally, "the examiner should clearly identify precisely what facts cannot be determined." Id.  

Here, the Board finds that the examiner's opinion meets the threshold established in Jones.  The examiner stated that he could not form an opinion because he did not have information regarding the onset of the Veteran's condition, and that there is no way to retroactively determine such a date.  This represents not a limitation of the examiner's own knowledge, but instead those of the medical community.  The reason that he could not form an opinion is thus readily apparent, and the Board finds this opinion adequate for rating purposes.  

To the extent that the Veteran contends that his sleep apnea is related to his active service, the Board finds that he is not competent to offer such statements.  Though the Veteran is competent to report what symptoms he suffers from and the dates of onset of those symptoms, determining the etiology of sleep apnea requires specialized medical knowledge.  Accordingly, his statements will not be considered for such purposes.  

Further, as the greater weight of the evidence is against the Veteran's claim, the benefit of the doubt rule is not at issue.  

In summary, the Board finds that there is no credible evidence that the Veteran suffered from obstructive sleep apnea during his active service, and that the competent medical evidence of record does not indicate a link between his current sleep apnea and any period of active service.  Accordingly, the Board concludes that the criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Acquired Psychiatric Disorder

The Veteran also seeks service connection for an acquired psychiatric disorder, claimed as adjustment disorder and obsessive compulsive disorder.  For the reasons that follow, the Veteran's claim shall be denied.  

First, the Board notes that the Veteran currently suffers from psychiatric disorders.  At an initial VA mental health consult in July 2009, the Veteran was diagnosed as suffering from depressive disorder.  An August 2009 VA mental health intake consult diagnosed the Veteran as suffering from adjustment disorder with mixed emotional features and obsessive compulsive disorder.  The Veteran underwent a VA examination in September 2009.  The examiner diagnosed the Veteran as suffering from major depressive disorder and anxiety disorder not otherwise specified.  

Though the Veteran's service treatment records do not detail that he received mental health treatment during his active service, the Board notes that the Veteran had stressful in-service incidents.  In an October 2009 letter, the Veteran stated that he began having emotional problems while deployed in Spain in 2002.  He discussed his mother's heart attack and having to return to the United States on emergency leave.  (The Veteran later submitted a buddy statement that confirmed that he returned to the United States on emergency leave because of his mother's heart attack).  He also attributed his obsessive compulsive disorder to his active service.  In his May 2010 Notice of Disagreement, the Veteran stated that his former wife noted his emotional changes following his return from deployments.  

There is, however, no competent evidence linking the Veteran's acquired psychiatric disorders to his active service.  In the September 2009 VA examination, the examiner stated that the Veteran's current conditions are not caused by or a result of his coming under attack while on active duty or being forced to retire from the military due to his medical condition.  The examiner acknowledged that the Veteran had emotional reactions to stressors during his military service (including his mother's heart attack), but stated that those circumstances are not considered to be related to his current depression.  Further, the examiner noted that there was no indication that the Veteran suffered from an anxiety or mood disorder during his active service.  Instead, the examiner noted that the Veteran has experienced "significant psychosocial stressors" subsequent to his active service, including a divorce, his father's death, and a workplace injury; he stated that these stressors are likely to contribute to his current depression.  

Though the Veteran has received VA treatment for his psychiatric problems, there is no indication from these records that the Veteran's psychiatric disorders are related to his active service.  Instead, these records focus mainly on the Veteran's current symptomatology and treatment.  

As the determination of what particular psychiatric condition a person suffers from and its etiology are not issues susceptible to lay observation, the Veteran is not competent to attribute his current psychiatric conditions to his active service.  Further, as the weight of the evidence is against the claim, the benefit of the doubt rule is not at issue.  

In summary, the Board finds that the competent evidence of record does not indicate that the Veteran's current psychiatric disorders had their onset in service, or are related to his active service or to any incident therein.  Accordingly, the Board concludes that the criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2008 and September 2009- prior to the initial RO decision for each claim - that addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  

The Board notes that, though service treatment records from the Veteran's earlier periods of active service have been obtained and associated with the claims file, no service treatment records from his final period of service were obtained.  The RO made a formal finding of their unavailability in February 2010.  

In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Here, the failure to obtain records from the Veteran's final period of service presents no prejudice to him.  In January 2010, the Veteran indicated that he did not receive any treatment during this period.  The RO's finding of unavailability similarly indicated that, rather than these records being missing, there simply were no records to obtain.  Further, the Board again highlights the fact that the Veteran underwent a comprehensive VA examination for each claim and that it has considered the benefit of the doubt rule.  The Veteran has also consistently maintained that his claimed conditions are related to earlier periods of service for which records have been obtained.  Accordingly, the failure to procure records from the Veteran's final period of active service does not preclude the Board from deciding this claim. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for left arm tendonitis is denied.  

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disorder is denied.  





______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


